United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS I)IVISION

UNITED STATES OF AMERICA ex
rel. MICHAEL JAl\/IISON, GREGORY
DEAN TINNELL, EARNEST
HUNTER, & DOROTHY WILLIAMS

CIVIL ACTION NO. 3:16-CV-3248-S

CO'>¢O'SCODDO'><O'=COD¢OOWJ€O'ACOQ

CAREER OPPORTUNITIES, INC.

MEM()RANDUM OPINION AND ORDER
This Oi'der addresses Det`endant Career Opportunities, Inc.’s (“Defendant” or “COI”)
Motion to Dismiss for Failure to State a Clairn [ECF No. 34]. For the reasons stated below, the
Motion is granted
I. BACKGROUND
Relators Michael Jamison, Gregory Dean Tinnell, Earnest I~Iunter, and Dorothy Wiliiarns
(collectively, “Relators”) brought the instant qui tam action for alleged violations of the False
Clairns Act (“FCA”) by Defendant. Pursuant to Special Order 3-318, this case Was transferred
from the docket of Judge Sidney A. Fitzwater to the docket of this Court on March 8, 20l 8.
A. The Nor‘th Texas Job Corps Cem'.erf
Job Corps is a program created by the Workforce Investrnent Act of 1998. Second Am.
Cornpl. ‘H l3. Its purpose is to provide educational and vocational skills, training, and support
services through a nationwide network of campuses, known as Job Corps Centers (“Centers”). Ia'.

Private companies submit bid proposals to the United States Department of Labor (“DOL”) to

 

' The facts set forth in this Order are taken from Relators’ Second Amended Complaint.

 

operate and manage Job Corps programs through Centers. Id. 11 14. One such Center is the North
'l`exas Job Corps Center in McKinney, Texas (“NTJCC”). Id. Companies awarded contracts are
referred to as “operators” and are required to follow the mandates of 29 U.S.C. § 288l et seq., 20
C.F.R. Parts 638 and 670, the DOL Job Corps Office “Policy and Reqnirements Handbook,” and
guidelines and procedures established by the Secretary of Labor. Id.

Each Center’s performance is compared with the performance of all Centers nationwide
Id. 11 15. Perforrnance is measured by metrics such as total number of students enrolled, students’
achievement of academic and vocational credentials and initial and ongoing job placements Id.
Operators can receive performance-based fees, bonuses, and contract extensions if their Center has
a favorable rating compared to other Centers. Id. 11 l6. The rating is based on data provided by
the Center to the DOL. Id. If a Center fails to meet expected levels of performance, the DOL can
change the management staff, replace the operator, relocate the Center, or close the center. Id. 11
30.

Relators contend that all Centers are required to enforce the following policies: (l) students
must meet certain qualifications for enrollment; (2) students are subject to a zero-tolerance policy
regarding use of drugs and other controlled substances, commission of acts of violence against
other students, and “engagement in inappropriate sexual behavior”; and (3) students must perform
satisfactorily on end-of-course assessments to receive a high school diploma. Id. 1111 l7, 20.

In 2003, Fluor Corporation (“Fluor”) acquired Del-Jen, Inc, (“DJI”). Id. 11 2l. At that time,
DJI was a leading provider of education and training services to the DOL, especially through its
Job Corps programs Id. Around August 3l, 2010, Defendant was awarded a $95 million contract
from the DOL to manage and operate the NTJCC. Id. 11 25. On October l, 2010, DJI and
Defendant entered into the Subcontract Agreement regarding the operation of the NTJCC. Id. 11

2

 

26. 'I`he Subcontract Agreement noted that, while the DOL contract Was awarded to COI, “COl
and DJI recognize that the combination of their joint experience and skills contributed to the award
of the Contract and will be essential in the successful performance of the Contract.” Second Am.
Compl. Ex. (“Reiators’ Ex.”) 3. Under the Subcontract Agreement, Defendant was the prime
contractor, and DJI was the subcontractor. Icf. art. 2. Prior to this submission, Defendant had never
received a contract to manage and operate a Center. Second Am. Compl. 11 26. DJI, on the other
hand, was operating at least four other Centers. Id.

At the time of the submission, Lana Kite was the principal/owner of Defendant and had an
existing working relationship with DJI. Id. 11 27. According to Relators, Kite “caused DJI to
employ [Maria] Martin for the NTJCC despite the fact[] that” l\/lartin allegedly had no prior
experience with Job Corps or other relevant experience2 Id. 1128. Kite allegedly “used and relied
on I\/lartin to be the on~site point person for Kite at the NTJCC.” ld. Relators contend that Martin
“dictated daily operations and policy to DJI and COI.” Id.

Per the governing statute, Defendant Was required to report performance-related
information on the operations of the NTJCC. Ia'. 1129. That information was used to compare the
performance of the NTJCC with the performance of other Centers. Id. As of 2011, the NTJCC
received $37,8 80 per enrolled student and $76,574 for each student that graduated with a diploma,
GED, or trade certificate and was placed in a job. Id. 11 31.

B. The Alleged Scheme
Around October l, 201(), Kite allegedly held a meeting with Martin, Kathy Adams, Eddie

Williams, and Tornmy Johnson3 at a restaurant in McKinney. Id. 11 41. Relators allege that, at the

 

2 Relators do not state what Maitin’s job title was at the time of her hiringl They only allege that “Martin was the alter
ego of Kite at [the] NTJCC regardless of her title.’1 Second Am. Compl. 1128.
3 Relators do not state what role Adams, Williams, and Johnson played at the NTJCC.

3

 

 

 

meeting, Kite discussed how to submit fraudulent reports to the DOL for payment ]d. “Kite
explained that they would bill the DOL two times a month and that the government would pay
within 30 days.” Id. Submission for payment was to be done on Offlce of J oh Corps Form 2110.
ld. Kite allegedly explained that Defendant was technically the contractor that received the DOL
contract but that DJI was to be the true administrator and manager of NTJCC. Id. According to
Relators, Kite then told everyone that Martin was her “right hand” and had full authority for
operations at the NTJCC. Id.

Kite further explained that the NTJCC would be operated in a departmental fashion and
that there would be four departments: admissions, security, education, and post-
graduation/certification job placement Id. Each department would be responsible for submissions
every two weeks. Id. Kite or Martin would review and certify the departmental submissions
before formally sending them to the DOL for payment Id. According to Relators,

Kite informed the meeting that it was a numbers game and it did not matter if any

of the students were qualified to be at the [NTJCC1, actually received an education

or were actually placed in a job, the most important thing was to prevent any

disclosure to the DOL or disclosure of any problems at the [NTJCC] to local
authorities

Id. Relators allege that Kite explained the problems created at one of D.ll’s other Centers when
the Office of Inspector General audited the Center and found violence and drug problems Id. As
discussed below, Relators contend that each department submitted false claims via the
departmental submission procedure
C. Procedural History
On Novernber 19, 2013, Relators filed their original complaint in Um`lea' Stares ex rel.

Jamison v. Del-Jen, 1116.4 They named DJI and COI as defendants On November 20, 20l4, the

 

4 Civ. A. No. 3:13-CV-4616-L (N.D. Tex. filed Nov. 19, 20l3).
4

 

 

 

United States filed a Notice of Election to Decline Intervention. On September 16, 2016, Judge
Sam A. Lindsay dismissed COI from the lawsuit because Relators failed to timely serve COI.5
United States ex rel. Jamison v. Career Opportunities, Inc., Civ. A. No. 3:13~CV~4616~L, 20l6
WL 8730531 (N.D. Tex. Sept. 16, 2016). On November 18, 2016, Relators filed the instant action
against COI. On May 12, 2017, the United States filed a Notice of Election to Decline
Intervention. See ECF No. 7. On Angust 16, 2017, COI filed a motion to dismiss Relators filed
the Amended Complaint on September 12, 2017. C()l filed a second motion to dismiss on October
3, 2017. Without ruling on that motion, the Court granted Relators leave to amend. Relators filed
the Second Amended Complaint on August 14, 20l8. COI filed its third Motion to Dismiss on
August 28, 2018.
II. LEGAL STANDARDS
A. mile 12(:»)(6)

To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure l2(b)(6), a
plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consulmnts, Inc. v. Earle, 517 F.3d 73 8,
742 (5th Cir. 2008). To meet this “facial plausibility” standard, a plaintiff must “plead[] factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id. The court must accept well-pleaded facts as true and view them in the light most

 

5 ludge Lindsay ultimately dismissed the lawsuit against DJ l as well, and the Fifth Circuit affirmed his decision
United Stntes ex rel. Jamison v. Del~Jen, Inc., Civ. A. No. 3:13-CV-46]6-L, 2017 WL 958604 (N.D. 'l`ex. l\/lar. l3,
2017), ajj"’d, 747 F. App’x 216 (5th Cir. 2018). lodge Lindsay based his dismissal in large part on the fact that Relators
provided only general and conclusory allegations Id. at *l, *4.

5

 

 

favorable to the plaintiff Sonm'er v. State Farm Mut. Auto. Ins. Co_, 509 F.3d 673, 675 (5th Cir.
2007). However, the court does not accept as true “conclusory allegations, unwarranted factual
inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (Sth Cir. 2007). A
plaintiff must provide “more than labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Twombiy, 550 U.S. at 555 (internal citations omitted)¢ “Factual
allegations must be enough to raise a right to relief above the speculative level . . . on the
assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. (internal
citations omitted).

The ultimate question is whether the complaint states a valid claim when viewed in the
light most favorable to the plaintiffl Great Plains Tr. Co. v. Morgan Sfan.ley Dean Wftter & Co.,
313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the
plaintiffs likelihood of success. lt only determines whether the plaintiff has stated a claim upon
which relief can be granted Mann v. Adams Really CO., 556 F.2d 288, 293 (5th Cir. 1977).

B. Rule 9(b)

When a complaint alleges fraud, the plaintiff must plead the elements of its claims with the
heightened particularity required by Rule 9(b). See, e.g. , Coates v. Heartland Wireiess Commc ’ns,
Inc., 26 F. Supp. 2d 910, 914 (N.D. Tex. 1998). Rule 9(b) requires that “[i]n alleging fraud or
mistake, a party must state with particularity the circumstances constituting fraud or mistake.”
FED. R. CIV. P. 9(b). “At a minimum, Rule 9(b) requires allegations of the particulars of time,
place, and contents of the false representations, as well as the identity of the person making the
misrepresentation and what he obtained thereby.” ‘Benchmark Elecs., Inc. v. J.M. Huber Corp.,
343 F.3d 7l9, 724 (5th Cir. 2003) (quoting Tel-Phonic Servs., ]nc. v. TBS Int'l, Inc., 975 F.2d
1134, 1139 (5th Cir. 1992)). Put simply, Rule 9(b) requires the “who, what, when, Where, and

6

 

how” of the fraud. U,S. ex rel Wl'lliams v. Belf Heficopter Textron Inc., 417 F.3d 450, 453 (5th
Cir. 2005) (quoting U.S. ex ref. Thompson v. Columbin/HCA Heafthcare Corp., 125 F.3d 899, 903
(sih Cir. 1997)).

Clairns brought under the FCA must satisfy the strictures of Rule 9(b). United States ex
ref Spicer v. Westbrook, 751 F.3d 354, 365 (Sth Cir. 2014). However, “the ‘time, place, contents,
and identity’ standard is not a straitjacket for Rule 9(b).” United States ex rel. Grubbs v.
Kannegam‘i, 565 F.3d 180, 190 (Sth Cir. 2009). lf a relator “cannot allege the details of an actually
submitted false claim,” the relator must allege “particular details of a scheme to submit false claims
paired with reliable indicia that lead to a strong inference that claims were actually submitted.” Id.

III. ANALYSIS

Defendant moves to dismiss all three counts of the Second Amended Complaint, arguing

that Relators have failed to satisfy the pleading standards of Rules 12(b)(6) and 9(b).
A. Presemment Claim

A claim under 31 U.S.C. § 3729(a)(1)(A) arises when a person “knowingly presents, or
causes to be presented, a false or fraudulent claim for payment or approval.” “[T]he provision’s
sine qua non is the presentment of a false claim.” Grubbs, 565 F.3d at 188. The FCA “attaches
liability, not to the underlying fraudulent activity . . . but to the claim for payment.” United Smtes
ex rel Longhi v. United States, 575 F.3d 458, 467 (Sth Cir. 2009) (quoting Har)‘z'son v.
Westfnghouse Savannah River Co., 176 F.3d 776, 785 (4th Cir. 1999)).

In the instant case, the alleged billing scheme was carried out through the submission of
Form 2110 (and, perhaps, other reports) to the DOL. According to Relators,

Relators have explained in great detail the overall scheme involved: submission of

claims for payment that represented that more students were enrolled than were
qualifiedl;] omission of reports of repeated, daily violations of the “zero tolerance”

7

 

 

policy . . . that would have drastically reduced the number of students enrolled', and
reporting of job placements containing 80% misrepresentations regarding numbers
of students placed.

Resp. 14.
i. COI and DJI

Relators contend that the purported scheme to submit false claims was jointly carried out
by Defendant and DJl. However, they assert that Defendant remained responsible for submission
of claims to the DOL. Relators note that “certain roles and functions were delegated to [DJI]” but
that false certifications submitted by a subcontractor (DJI) still subject the contractor (Defendant)
to liability. Resp. 14-15 (citingAZh`son Engfne Co. v. United States ex rel. Sanders, 553 U.S. 662,
671 (2008)). 'l`he Court disagrees with Relators’ interpretation of Allison Engi'ne.G ln that case,
the Supreme Court noted that “a subcontractor violates § 3729(a)(2) if the subcontractor submits
a false statement to the prime contractor intending for the statement to be used by the prime
contractor to get the Government to pay its claim.” Allison Engine, 553 U.S. at 671. This
statement supports a finding of subcontractor liability, not contractor liability Defendant is not
liable for false statements submitted by DJI solely by virtue of the subcontractor-contractor
relationship

Without a basis for imputation of liability, it is unclear from the Second Amended
Complaint which entity was responsible for which submissions As was the case in Relators’
former action against Defendant and Dll, the Second Amended Complaint “often blurs the
distinction as to which 1entity] is allegedly committing the fraudulent action.” United Sm€es ex

rel. Jamison v. Career Opportum`rfes, Civ. A. No. 3:13~CV-4616-L, 2016 WL 8674565, at *5

 

6 Al'lison Engine’s holding was superseded by the Fraud Enforcement and Recovery Act of 2009, Pub. I_.. No. l 11~21,
123 Stat. l6l7. See, e.g., United States ex rel Stemyv. Ca)'dr`nal Healrh, Inc., 625 F.3d 262, 267 n.l (Sth Cir. 2010).
However, the general principle for which Relators cite the case, subcontractor liability, was unaffectedl

8

 

(N.D. Tex. Sept. 16, 2016). “Allegations that lump all defendants together and fail to segregate
the alleged Wrongdoing of one from those of another do not satisfy Rule 9(b).” United States ex
rel Ramsey-Ledesma v. Censeo Health, L.L.C., Civ. A. No. 3:14-CV-00118-M, 2016 WL
566l644, at *9 (N.D. Tex. Sept. 30, 20l6). While D.ll is not named as a defendant in the instant
action, the problem caused by failure to differentiate between the two entities persists. The Court
cannot determine which actions were undertaken by Defendant or whether such actions are
sufficient to establish FCA liability.
ii. The Alleged Scheme

Even if the Court were to ignore the confusion between the roles of the two entities, the
Second Amended Complaint still would not survive Rule 9(b) scrutiny. Because Relators do not
offer “details of an actually submitted false claim,” they must allege “particular details of a scheme
to submit false claims paired with reliable indicia that lead to a strong inference that claims were
actually submitted.” Grul)bs, 565 F.3d at 190. Relators fail to allege either particular details or
reliable indicia.

The Second Amended Complaint lacks details about “the particular workings cfa scheme.”
Grubbs, 565 F.3d at 191. lt is useful to compare Relators’ allegations to the allegations found
sufficient in Grubbs. The Gr‘ubbs relator “describe[d] in detail, including the date, place, and
participants, the dinner meeting at which two doctors in his section attempted to bring him into the
fold of their on-going fraudulent plot.” 565 F.3d at 19l-92. ln the instant case, Relators have
provided some of the particular details found in Grubbs', namely, the meeting place, participants,
and an approximate date. But that is Where the similarities end. Unlike the Grubbs relator,
Relators in the instant case fail to provide the requisite details to situate the alleged meeting within

a broader scheme to submit false claims.

 

 

First, the temporal connection between the meeting and the alleged submission of false
claims is weak at best. Relators allege that the meeting occurred in 2010. Relators often do not
provide dates for allegedly false submissions, but, where they do, the dates given are in 2012 or
later. See, e.g., Second Am. Compl.11 42 (“Williams repeatedly submitted to the DOL, beginning
in September[] 2012 . . . false and fraudulent documentation . . . .”). Relators have not explained
why the alleged perpetrators would wait two years to take any action pursuant to a scheme
purportedly hatched in 2010.

Second, Relators provide few details about the allegedly false submissions In Grubbs, the
relator explained that bills were submitted by doctors, through the hospital, to l\/ledicaid, and the
relator also alleged “the type of medical service or its Current Procedural Terminology code that
would have been used in the bill.” 565 F.3d at 185, 192. By contrast, Relators repeatedly reference
Form 2110 and other “documentation submitted to the DOL” but do not provide any further
information Second Arn. Compl. 1146. Relators have not alleged what information is contained
in Form 2110 or how any representation on Form 2110 would constitute a claim for payment
And, as discussed below, many of Relators’ allegations regarding other documents submitted to
the DOL are contradicted by the exhibits attached to the Second Amended Complaint. See injfa
§ lll.A.iii.

Third, most of the individuals who allegedly attended the meeting are rarely, if ever,
mentioned in the context of submitting false claims Throughout the Second Amended Complaint,
Relators name many individuals allegedly responsible for making or approving false statements,
but almost none of these individuals_other than Martin and Kite_attended the October meeting.
See Career Opportunities, 2016 WL 8674565, at *5 (faulting relators for failing to “state that a
specific employee knowingly participated in the fraudulent activity”). Relators allege that Kite,

10

 

l\/lartin, Adams, Eddie Williams, and lohnson attended the meeting Second Am. Compl. 11 41.
Adams and lohnson are never mentioned again. Relators allege that “Williams” repeatedly
submitted false information and prepared and approved the information contained in the DOL’s
Outreach and Admissions Report Card by Rank for the Report Period 10/1/2012-9/30/20l3.
Second Am. Compl. 1111 42-43. However, the Complaint defines “Williams” as Relator Dorothy
Williams rather than meeting attendee Eddie Williams. Id. 11 6. Even if the Court were to assume
Relators intended to refer to Eddie Williams, Relators contend that Williams’s allegedly fraudulent
submissions to the DOL began in September 2012. Id. 11 42. As noted above, it is unclear why
Williams would wait almost two years between attending the meeting and putting his part of the
purported scheme into action.

Finaliy, Relators have established no basis for their knowledge of the October meeting
The Grubbs court found it significant that the scheme was “communicated directly to the relator
by those perpetrating the fraud.” 565 F.3d at 191; see also Ramsey-Ledesma, 2016 WL 5661644,
at *6 (noting that relator had “first-hand experience with the scheme” and “personally observed
the conduct she contend[ed] violate[d] the FCA”). Here, none of the Relators allege that they
attended the October meeting or establish any other basis for their knowledge of who attended this
meeting or what happened there. And, only Relator Jamison establishes a basis for his personal
knowledge of actions taken in furtherance of the purported scheme. See Second Am. Compl. 11 46
(noting that none of Relator Jamison’s reports of security-related violations appeared in
documentation submitted to the DOL); see also United Stafes ex rel. Nunnally v. W. Calcasieu
Cameron Hosp., 519 F. App’x 890, 893 (5th Cir. 2013) (finding complaint inadequate to satisfy
Grubbs standard where relator “provid[ed] no indicia of any actual knowledge of any FCA-
violating fraud”).

11

 

 

iii. The Submissc'ons
While Relators rely on the allegations about the meeting to establish the broader scheme,
_ they use allegations about departmental submissions in an attempt to provide more particularized
details and to offer reliable indicia that false claims were submitted However, these allegations
are insufficient to cure the numerous defects outlined above. Again, a comparison to Grubbs is
helpful The Grubbs court found that the relator had provided sufficient reliable indicia because
he alleged “his iirst»hand experience of the scheme unfolding as it related to him,” described a
particular instance in which nursing staff attempted to help him perform his role in the scheme,
and alleged specific dates on which the doctors from the meeting acted pursuant to such scheme.
565 F.3d at 192. ln the instant case, Relators have not provided comparable reliable indicia
a. Admissions

Regarding the admissions department, Relators allege that “65% [of Center enrollees] were
either ineligible due to prior disqualifying criminal records or other factors” and that “Williams
repeatedly submitted to the DOL . . . false and fraudulent documentation, falsely certifying both
[the] number and qualifications of the students.” Second Am. Compl. 142 Relators also point to
the portion of the Second Arnended Complaint in which they allege the dollar amounts received
per month “[a]s a direct result of such false reporting.” Id. 1[ 44.

Relators’ allegations about the admissions department are fatally vague. Relators provide
no support for the allegation that 65 percent of enrollees were ineligible for admission, nor do they
clarify what disqualified these individuals A person is not necessarily disqualified from
participating in Job Corps solely because he or she has a criminal record. See 20 C.F.R. §
670.410(d) (“No one will be denied enrollment in Job Corps solely on the basis of contact with the

criminal justice system.”). And, Relators’ provision of 19 student numbers of students that they

12

 

allege “should not have been enrolled at the Center,” without more, does not meet the heightened
standard for pleading an FCA claim. Second Am. Compl. il 42.

Relators also fail to allege that the supposedly false admissions data was submitted with
Form 2110 for payment or that any of the alleged data was incorporated into Forrn 21 l0. Instead,
Relators allege only that “Williams” submitted false and fraudulent documentation to the DOL
and that this fraudulent data somehow made its way into a publicly available DOL “Report Card.”7
This Report Card includes an overall ranking for the NTJCC but does not indicate how admissions
data factored into that ranking See Relators’ Ex. 4, at 83. ln fact, the three scoring categories-
Direct Center Services, initial Career Transition Services, and Long Terrn Career Transition
Services_do not appear to contain evaluations of either the number of students enrolled or their
qualifications Id. While Relators do allege that Defendant received a certain amount of money
for each student enrolled, their allegations that unqualified students were enrolled and that
Defendant falsely reported the number and qualifications of students enrolled are conclusoryl See
Second Am. Compl. ‘[[ 31. Further, Relators provide no reliable indicia leading to a strong
inference that false claims were actually submitted, as l§`,xhibit 4 does not contain any admissions
data, and Relators fail to allege that admissions data was incorporated into Form 2l10 or any other
claim for payment from the Government.

b. Securz`ty
Relators’ security-related allegations are similarly deficientl Relators allege that Defendant

“ignored and covered up serious acts of violence by students . . . which would have disqualified

 

7 Relators’ allegations refer to a document titled “Outreach and Admissions Report Card by Ranl< for the Report Period
10/1/2012~9/30/2013.” Second Am. Compl. il 42. They allege that this report card, supposedly attached to the
Complaint as Exhibit 4, shows that “NTJCC had 463 total arrivals” during the relevant period Id. il 43. However,
Exhibit 4 is titled “Outeome l\/leasurement System Center Report Card by Ranl<,” covers the period from 7/1/2012-
6/30/2013, and does not mention the number of arrivals. See Relators’ Ex. 4, at 83.

13

 

 

them as partieipants.” ld. 146 Relators tie these violations to Defendant’s entitlement to payment
by the Government, as they note that the failure to report security-related violations to the DOL
“impacted directly both the certification of the [NTJCC] and the amount of students legally
enrolled for which COI was lawfully entitled to payment.” Id. However, Relators’ vague
references to “documentation” and “omissions in reporting” are insufficient to establish the sine
qua non of § 3729(a)(l)(A): the presentment of a false claim. Grubbs, 565 F.3d at l88. Relators
do not identify the “clocumentation” submitted to the DOL and do not explain how such false
documentation was submitted to the Government for payment. Second Am. Compl. ‘ll 46.

Relators allege that Defendant “submitted [its] requests for payment on Form 2l 10 without
disclosing any [security-related] violations of the DOL regulations and policies, and affirmatively
certifying that DOL regulations had been complied with.” Id. il 49. Again, Relators’ allegations
are fatally vague. Relators do not describe Form 2110 and do not explain what security-related
requirements it contains ln short, Relators’ conclusory allegations do not lead to a strong
inference that false claims Were actually submitted8

c. Education

Relators’ assertions regarding students’ lack of qualification for diplomas or certificates

are also lacking Relators contend that “[t]eachers at NTJCC Were regularly forced to assist the

students in their testing for the GED or diploma requirements since COI was rated on the amount

 

5 In their Response to the Motion to Dismiss, Relators argue that Defendant made false claims because it impliedly
certified that it had complied with all DOL requirements for reimbursement and payment despite knowing of the
violations reported by Relator lamison. See Um`versa! Health Servs., Inc. v. United Srares ex re!. Escobar, 136 S. Ct.
1989, 2000 (2016). in Escobar, the Supreme Court stated that the implied certification theory has two elements: (l)
the claim requests payment and makes specific representations about the goods or services provided; and (2) the failure
to disclose noncompliance with material statutory or regulatory requirements makes those representations misleading
half~truths. 136 S. Ct. at 2001. Because Relators have not alleged with any level of particularity what specific
representations were made to the DOL, the Court cannot evaluate whether Defendant can be held liable under an
implied certification theory.

14

 

 

of graduating students and the level of literacy.” Id. il 53. Students received online instruction
through New Learning Resources and traditional instruction through classroom participation at the
NTJCC. Icz’. il‘ll 51~52. Relators allege that Amoran,9 Martin, and Dawson10 prepared false and
fraudulent reports that stated that students were receiving diplomas even though their scores were
as low as second grade for math and fifth grade for reading Id. 1[ 54.

Relators rely on five exhibits attached to the Second Arnended Complaint to support their
allegations of false and fraudulent reporting to the DOL. The first document, the Report Card
discussed above, discloses a literacy ranking of 98 and a numeracy ranking of 79. Relators’ Ex.
4, at 83. Only three of 23 Centers included in the Report rank lower in literacy, and only four rank
lower in numeracy. See ial lt is unclear how submitting reports meriting such low scores would
serve Defendant’s alleged scheme, but Relators note that these rankings, along with the GED/high
school diploma ranking of 49, gave the NTJCC an overall ranking sufficient to meet the DOL’s
goal for the year. Second Am. Compl. 11 53. Even accepting Relators’ allegations as true, however,
Relators fail to connect the alleged fraudulent reporting to the presentment of a false claim to the
Government

The next four documents are high school diplomas issued by New Learning Resources
Online and Test of Adult Basic Education diagnostics results. See Relators’ Exs. 5-8. Although
Relators contend that “Exhibits 6 through 8 . . . are examples of the false and fraudulent reporting
to the DOL,” there is no evidence that these documents were sent to the DOL at all. Second Am.
Compl. 11 54. And, it is unclear how, if at all, the information contained therein would have been

incorporated into Form 2l10 or any other document constituting a claim for paymentl

 

9 Amoran’s first name and job title do not appear in the Second Amended Complaintl
m Dawson’s first name and job title do not appear in the Second Amended Complaint

15

 

 

Relators also allege that “COI received additional monies and bonuses from the DOL based
upon the amount of students that were reported graduating with a GED, high school diploma or
trade certifications." Id. il 55. I-Iowever, Without any details or reliable indicia to lead to a strong
inference that Defendant actually submitted false claims for payment, this allegation is insufficient
to state a presentment claim.

d. Placement

Finally, the allegations regarding job placements are insufficient The NTJCC received
$76,574 for each student placed in a job consistent with his or her training and education Ia’. ‘i[
56. Defendant contracted with a company called Results Staffing Agency (“RSA”). Id. ‘|l 57.
NTJCC career advisors referred students to RSA to fill out job placement paperwork Id. RSA
then inputted the applications into their system and filled out employment verification certificates,
which were sent to the NTJCC and allegedly forwarded to the DOL. Id. According to Relators,
Defendant reported these placements, even though the students never actually worked at the
alleged places of employment Id. ll 58. Amanda Ulliman supervised the career advisors working
on placement statistics Id. 1[ 59. The career advisors allegedly had quotas of placements to meet.
Id. Relators allege that over 80 percent of students reported as being placed were not actually
piaced. Id. Ulliman, Arnoran, and Martin allegedly “demanded, approved and directed these
phantom ‘placements.”’ Id. Relators estimate that Defendant received between $35,285,299 and
$58,808,832 from the DOL due to the allegedly fraudulent reporting of placements. Id.

Relators rely on five documents as examples of fraudulent reporting but do not explain
how these documents relate to the presentment of false claims for payment These documents are
(1) Educational Institution Placement Verification Forms sent by Job Corps to employers in an

effort to “o‘otain written confirmation of all school placements for former participants” and (2) Job

16

 

 

Corps Placement Records that seek to verify former students’ employment See, e.g., Relators’
Ex. 9, at 98; Relators’ Ex. lO, at lOO. On each form is a handwritten note that the former Job
Corps student could not be found at the new school or did not work at the place of employment ll
Relators provide no reliable indicia to support the notion that Defendant concealed this information
in any submission to the DOL. And, while Relators allege that over 80 percent of students were
fraudulently misrepresented as being placed, they do not allege how this misrepresentation was
made or whether it was made in connection with a claim for payment from the Government

Where a relator does not provide “specific factual details of a fraudulent scheme . . . the
holding in Grubbs is unavailing to salvage [the] Complaint.” United States ex rel Wismer v.
Branch Bankr`ng & Tr. Co., Civ. A. No. 3:lZ-CV~1894-B, 2013 WL 5989312, at *5 (N.D. Tex.
Nov. 12, 2013). For all of the foregoing reasons, the Court finds that Relators have failed to
provide either specific details or reliable indicia leading to a strong inference that false claims were
actually submitted At most, Relators allege fraudulent activity, but the FCA only attaches liability
to “the claim for payment.” Longhi, 575 F.3d at 467 (quoting Harrison, 176 F.3d at 785). Under
the Grubbs standard, Relators’ allegations regarding the claim(s) for payment are inadequate
Thus, the Court dismisses Relators’ presentment claim.

B. False Recard Claim

Liability under section 3729(a)(l)(B) of the FCA attaches when a defendant “knowingly
makes, uses, or causes to be made or used, a false record or statement material to a false or
fraudulent claim.” The deficiencies discussed at length above, especially Relators’ failure to plead
with the requisite particularity, are also fatal to Relators’ false record claim. Specifically, the Court

finds that Relators “point[] to no specific instance of [a false] record or statement.” Nunnally, 5l9

 

" Relators do not identify who wrote these notes or explain when the notes were added to the documentsl

17

 

F. App’x at 895. The exhibits relied on by Relators as specific examples of false records or
statements do not appear to be related to claims for payment, so it is unclear how they could be
material to a false or fraudulent claim. Therefore, the Court grants Defendant’s motion to dismiss
Relators’ false record claim.

C. Conspiracy Claim

Finally, the Court finds that Relators’ conspiracy claim is insufficiently pleaded Under
the FCA, conspiracy liability attaches where a person “conspires to commit a violation of"’ the
presentment and/or false record provisions 31 U.S.C. § 3729(a)(l)(C). To allege a conspiracy, a
relator must show the existence of an unlawful agreement to get a false or fraudulent claim paid
or allowed and at least one act performed in furtherance of the agreement Grnbbs, 565 F.3d at
l93. The purported conspirators must share a specific intent to defraud the Government United
Sfares ex rel. Farmer v. City of Houston, 523 F.3d 333, 343 (Sth Cir. 2008). “The particularity
requirements of Rule 9(b) apply to the [FCA’s] conspiracy provision with equal force as to its
‘presentment’ and ‘record’ provisions.” Grubbs, 565 F.3d at 193.

Relators have failed to plead an FCA conspiracy with any degree of particularity Relators
argue that Defendant “entered into a conspiracy with DJl and others to defraud the United States”
and that Defendant “conspired with DJI, Fluor and others to omit disclosing or to actively conceal
facts, which if known, would have reduced or eliminated government obligations and benefits to
them.” Second Am. Compl. 1[ 73. However, the Second Amended Complaint is devoid of
allegations that Defendant, DJl, Fluor, “and others” reached any sort of agreement

Additionally, Relators did not respond to Defendant’s motion to dismiss their conspiracy
claim. The Court treats this failure as an abandonment of the conspiracy claim. See United Stares
ex rel. thl!ips v. L-3 Comme’ns integrated Sys. L.P., Civ. A. No. 3:lO-CV-l784-L, 2012 WL

18

3649699, at *9 (N.D. Tex. Aug. 24, 2012) (“Moreover, Relator has provided no response to
[defendant’s] motion to dismiss his conspiracy claim, and the court treats his failure as an
abandonment of the conspiracy claim.” (citing Black v. N. Panola Sch. Dfsr., 461 F.3d 584, 588
(Sth Cir. 2006))). For this additional reason, the Court grants Defendant’s motion to dismiss
Relators’ conspiracy claim.
IV. CONCLUSI()N

For the foregoing reasons, the Court grants the Motion to Dismiss and dismisses Relators’
causes of action without prejudicel Relators must seek leave to file an amended complaint by
February 28, 2019. If a motion for leave to file, with the proposed amended complaint attached,

is not filed by this date, Relators’ claims will be dismissed with prejudice

SO ()RDERED.

SIGNED February §§ , 20l9.

diminish

KA'REN GREN SCHoLER
UNITED sTATEs DISTRICT JUI)GE

l9

 

 

